IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA
AMANDA PRYOR, Wife,
                                          NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                          FILE MOTION FOR REHEARING AND
                                          DISPOSITION THEREOF IF FILED
v.
                                          CASE NO. 1D13-6070
DAVID PRYOR, Husband,

      Appellee.

___________________________/

Opinion filed July 22, 2014.

An appeal from the Circuit Court for Okaloosa County.
John “Jay” Gontarek, Judge.

Travis R. Johnson of Spencer Meador Johnson, PLLC, Pensacola, for Appellant.

David Pryor, pro se, Appellee.




PER CURIAM.

      Amanda Pryor appeals an order extending a temporary injunction for

protection against domestic violence which, even as extended, has now expired.

We vacate the November 14, 2013 order under review, which extended the
temporary injunction, as well as the temporary injunction itself, and dismiss the

appeal. Section 741.30, Florida Statutes (2013), “authorizes extending a temporary

injunction during a continuance of the evidentiary hearing, but authorizes a

continuance only for good cause: ‘The court may grant a continuance of the

hearing before or during a hearing for good cause shown by any party, which shall

include a continuance to obtain service of process. Any injunction shall be

extended if necessary to remain in full force and effect during any period of

continuance.’ § 741.30(5)(c), Fla. Stat. (201[3]).” Dietz v. Dietz, 127 So. 3d 1279,

1280 (Fla. 1st DCA 2013) (“Section 741.30 ‘does not provide for the issuance of a

series of temporary injunctions in lieu of a permanent injunction.’” (citation

omitted)).

      While “injunctions for protection against domestic violence are an exception

to the usual rules of mootness because of the collateral legal consequences that

flow from such an injunction,” Rodman v. Rodman, 48 So. 3d 1022, 1022 (Fla. 1st

DCA 2010), we have vacated both the order under review in the present case and

the temporary injunction it purported to extend. See Kunkel v. Stanford ex rel.

C.S., 137 So. 3d 608, 609 (Fla. 4th DCA 2014) (“Although the injunction has

expired, we reverse and remand ‘with instructions to vacate the injunction due to

the collateral consequences such an injunction might cause.’” (citation omitted)).

See also Garces v. Legarda, 86 So. 3d 602, 607 (Fla. 1st DCA 2012) (noting that

                                         2
vacatur of an order which has become moot pending a decision on appeal “‘clears

the path for future relitigation of the issues between the parties and eliminates a

judgment, review of which was prevented through happenstance’” (quoting United

States v. Munsingwear, Inc., 340 U.S. 36, 39-40 (1950))).

      Temporary injunction, as extended, vacated; appeal dismissed.

BENTON, CLARK, and OSTERHAUS, JJ., CONCUR.




                                        3